Decree reversed, with costs to the appellant payable out of the estate, and matter remitted to the Surrogate’s Court to proceed in accordance'with this decision. All the findings contained in the decision are disapproved and reversed. Held, that the words, “ their heirs respectively,” used in the third and ninth clauses of the will were words of limitation and not words of substitution. The title to one-half of the remainder in question vested in Evan T. Evans, and his administratrix is entitled to receive the same. All concur.